DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 12-13 and 21, each region has 2 to 10 layers, it is not clear if the layer referred to in claims 12, 13, and 21 is to a single layer of the 2 to 10 layers, to a portion of the layers, or to all the layers in each region. 
Claim 13 and 21 recites the limitation "a layer region A" and “a layer region B.”  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected for depending on claim 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-13, and 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marietti et al. (US Pub. 2003/0031842 A1) in view of Bee et al.  (US Pub. 2019/0098946 A1)
The term “apparel, footwear, or sporting equipment” is considered intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). Further, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). In the instant claim(s), the body of the claim sets forth all the limitations for the structure of the claimed article and the term " apparel, footwear, or sporting equipment " merely states the intended use for the article with no additional limitations imposed on the structure.	
Regarding claims 1, 2, 5, 21-24, and 26-27 , Marietti discloses an article with a patterned appearance with visually observable contrast between one or more generally transparent thin film coatings deposited over a substrate (abstract) so that the number of coatings is considered to overlap the claimed range of 2 to 10 layers (In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05). At least one of the deposited coatings exhibits a reflected color and/or contrast and visible differing transmitted color and/or contrast or a plurality of coatings together exhibit different reflected colors and/or contrasts (structural color) where at least one of the coatings exhibits a reflected or transmitted color which differs from the reflected or transmitted color of the other coating(s) (abstract and [0002]). The at least one coating exhibits a first reflected and/or transmitted color at a first thickness and a second reflected and/or transmitted color at another thickness ([0010]) where the thickness may be varied during the coating deposition step, removing part of the coating, or through using a mask ([0011]). The pattern formed by the different thickness coatings may be any pattern including graphic representations, text, decorative images, or a plurality of images ([0019]). As shown in Fig. 5, the coating may be thinned in a tapered manner to achieve the different color effect. Although the middle of the coating in Fig. 5 is thinned, Marietti describes in other embodiments that the configuration may be reversed ([0025] and [0030]) so that it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the outer regions may be thinned instead of the middle region as taught in Marietti that the configurations may be reversed ([0025] and [0030]).
Marietti does not specifically disclose the two outer regions having different cross sections. However, Marietti discloses that the pattern formed by the different thickness coatings may be any pattern form including graphic representations, text, decorative images, or a plurality of images (Figs. 1, 3-5 and [0019]). Further, Marietti teaches the article is not limited to an article coated with a single layer where the article may have one or more layers each of which may include several portions of differing thickness to provide an article having an unlimited number of color or tints ([0032] and see for example, [0033]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the outer regions may have any desired length and cross-section including different lengths and cross-sections to form a desired pattern that has different colors or different shapes and/or sizes as taught in Marietti so that any desired pattern may be formed ([0019] and [0032]). Marietti does not specifically disclose the outer regions having one region where the layers all terminate at the same point and another region where at least one layer terminates at a different point than the remaining layer. However, Marietti discloses various embodiments to change the interference effect of an article including removing a portion of a coating or removing a layer of the coating to achieve a new effect (see Fig. 4 and [0026]-[0027]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that any of the coatings in one of the outer regions could be terminated before the remainder of the coating layers to achieve a different optical effect (see Figs. 1 and 3-5).
Marietti does not specifically disclose the optical element being disposed on a textile or at least one of the structural colors being multi-hued with a limited iridescence of 3 to 4 distinct hues or having full iridescence. Regarding the difference in composition and refractive index between adjacent layers, Marietti discloses the interference effect between coating layers that gives the reflected color is achieved by varying the components of the coating composition ([0039]) but Marietti does not specifically disclose using at least two coatings where the adjacent or all the coating have different compositions and refractive indices.
Bee discloses an optical element that imparts structural color on an article where the article is a textile (abstract and [0007]) and where the article forms footwear, apparel, or sporting equipment ([0012] and [0029]-[0031]). The optical layers include multiple layers that are independently selected from inorganic materials which may be a multilayer reflector and/or filter that has a certain reflectivity at a given wavelength of light depending on material selection, thickness, and number of layers as well as the interaction between layers where there are at least two adjacent layers with different refractive indices ([0060]-[0063]). The structural color formed by the optical element can have limited iridescence of 3 to 4 hues or full iridescence depending on the desired final look ([0011], [0017]-[0018], [0035], and [0041]-[0043]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to given each region in Marietti a desired level of iridescence from full iridescence to limited iridescence of 3 to 4 hues as taught in Bee to have a desired decorative appearance for the article (Bee, [0006]). It would have further been obvious to one of ordinary skill in the art at the effective filing date of the invention for the article to which the optical film is applied is a textile which is footwear, apparel, or sporting equipment as taught in Bee as a conventionally known substrate to impart structural color to while maintaining stretch and hand (Bee, [0007]).
Further, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the coatings in Marietti to have 2 to 10 layers as taught in Bee where the layers have different refractive indices (if layers have different refractive index values, the layers will also vary in composition in some way to have the result of a different refractive index, see Bee [0060]), as a way to produce a desired structural color (Bee, [0060]-[0062]).  
Specifically regarding claims 13 and 21, Marietti does not specifically disclose the thickness of the layers being different in the two outer regions. However, Marietti teaches that different color effects are achieved through thinning layers one or more times to achieve a desired patterned appearance ([0010]-[0011]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the two outer regions in Marietti to have different thicknesses as a matter of design choice to have two regions with different color effects ([0019] and [0032] and see [0033] which teaches specific coating thickness and the different colors achieved). 
Regarding claims 7-9 and 25, Marietti discloses the thinned layer will taper into the next region so that the thickness of the first transition edge will be greater than a first or third boundary point (see Fig. 5 and the discussion above, paragraph 11 that it would be obvious to reverse the configuration so that the middle region is the thickest region which then tapers down to the outer regions). 
Regarding claims 10 and 11, Marietti in view of Bee teaches the article of claim 1 as discussed above. Marietti does not specifically disclose a layer or an outer region that thins in a stair-step manner as claimed. However, Marietti discloses that there may be several portions of differing thickness to provide an unlimited number of color or tints in the pattern ([0032]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that one of the outer regions in Marietti could contain multiple portions which thin as the portions approach the edge or thin in a stair-step manner as a way to achieve different color or tints on the outer region as taught in Marietti.
Regarding claim 12, Marietti in view of Bee teaches the article of claim 1 as discussed above. Marietti further teaches outer regions that are thinner than the middle region (see discussion above, paragraph 11). Marietti also discloses titanium dioxide coatings where a 515 angstrom coating will appear silver, a 1285 angstrom coating will appear gold, and a 2313 coating will appear fuchsia ([0033]). Bee teaches varying the thickness of the coating to achieve various interference effects to obtain a desired structural color (Bee, [0060]-[0061]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the coating thickness may be modified to achieve different colors including where the coating is 5 to 90% the thickness of another portion of the coating, for example where the thinned coating is silver or gold and the middle portion is fuchsia (22% or 56% for the thinner coating versus the middle portion). Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the different thickness of a coating to achieve a desired color effect involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.

Response to Arguments
Applicant’s arguments, see pages 9-12, filed 10/12/2022, with respect to the rejection(s) of claim(s) 1-2, 5, 7-15, and 21-25 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Marietti in view of Bee.
To the extent Applicant’s arguments still apply, Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive. 
Applicant argues the teaching of various features by design choice does not apply here because design choice applies to rearrangement of parts which is not applicable in the case. Further, Applicant argues that the teaching of any pattern does not disclose the specifically claimed combination of at least one of the layers in region A tapering from a first transition edge to a first boundary point so that the thickness of the first transition edge is greater than the thickness of the first boundary point, at least of the layers in region B taping from a second transition edge to a second boundary point, a region A and B transverse cross section being structurally different, and each layer in region A termination along the same boundary point and at least one layer in region B terminating at a different boundary point than the other layer(s). Applicant argues that the teaching of any is the same as teaching nothing at all since there is no motivation to have any of the above limitations or any of the above limitations in combination. 
Examiner respectfully disagrees. First, the rearrangement of parts is relevant in this application. Marietti is considered to disclose at least three different regions to form structural color, a region with no coating, a region with at least one coating, and a region with a tapered coating (see Figs. 1-4). Once the three types of regions are established and the result of each type of region (different color effect) is established, it is considered a matter of design choice for the size, shape, and placement of the regions to achieve a desired final design look. Thus, here it is a matter of design choice for a multi-layer coated region to be in the middle and for two regions adjacent to the middle to have tapered layers. Further, it would be a matter of design choice for one of the tapered layered regions to contain a single tapered edge and for a different region to terminate with one layer and have a second tapered edge with a second layer below. These are all placement decisions for a final desired look of the product using the regions set forth in Marietti so the placements are considered rearrangement of parts which will give a desired final look. Thus, given Marietti does not limit its design to the specific design set forth in the figures, but rather any pattern that is possible with the base teachings (Marietti, [0019] and [0031]-[0032]), the pattern in the claimed invention is considered to be obvious given the teachings in Marietti and the ability of one of ordinary skill in the art to take known concepts and apply them in any pattern to achieve a desired appearance. Thus, Marietti is considered to render obvious these claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3,338,730 discloses decorative surface formed by depositing on a reflective surface a transparent film of a dielectric material and then covering it with a thin semi-reflective film to exhibit multihued brilliance (col. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783